—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated April 1, 1992, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The general, conclusory allegations of negligence set forth by the plaintiff’s expert were unsupported by evidence tending to establish the essential elements of malpractice and thus insufficient to defeat the defendant’s motion for summary judgment in which a prima facie case for dismissal was established (see, Alvarez v Prospect Hosp., 68 NY2d 320, 324; Guida v Hsu, 187 AD2d 485; Burt v Lenox Hill Hosp., 141 AD2d 378; Kane v City of New York, 137 AD2d 658, 660; see also, Kazakias v Bistricer, 180 AD2d 666). Balletta, J. P., O’Brien, Ritter and Florio, JJ., concur.